                      Case 1:20-cv-03355-DLB Document 19 Filed 01/04/21 Page 1 of 2
                                            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF MARYLAND

          CHAMBERS OF                                                                               U.S. COURTHOUSE
         CHARLES B. DAY                                                                          6500 CHERRYWOOD LANE
UNITED STATES MAGISTRATE JUDGE                                                                 GREENBELT, MARYLAND 20770
                                                                                                       (301) 344-0393


                                                     January 4, 2021


        Via Electronic Filing

        To:        Counsel of Record

        Re:        Alma Minor v. Family Dollar Stores of Maryland, LLC
                   Civil Action No. DLB-20-3355

        Dear Counsel:

                Please be advised that a settlement conference in the above-captioned case has been
        scheduled, with the consent of the parties, for Thursday, April 22, 2021 at 9:30 a.m. It is
        essential that the parties, or in the case of a corporation or partnership, an officer or other
        representative with complete authority to enter into a binding settlement, be present in person.
        Attendance by the attorney for a party is not sufficient. See Local Rule 607.3. Please also be
        advised that the conference may take the entire day.

               In light of the COVID-19 pandemic, our Settlement Conference will be a virtual
        mediation session. Instructions on how the settlement conference will be conducted will be
        provided after receipt of ex parte letter (described more fully below).

                No later than Thursday, April 15, 2021 by 12:00 noon, I would like to receive from
        each party a short letter via e-mail (mdd_CBDChambers@mdd.uscourts.gov) candidly setting
        forth the following:

                   1. Facts you believe you can prove at trial;

                   2. The major weaknesses in each side’s case, both factual and legal;

                   3. An evaluation of the maximum and minimum damage awards you believe likely;

                   4. The history of any settlement negotiations to date; and

                   5. Estimate of attorney’s fees and costs of litigation through trial; and

                   6. The number of attendees you expect to have at the conference.

               The letters may be submitted ex parte and will be solely for my use in preparing for the
        settlement conference. I also will review the pleadings in the court file. Additionally, if you
        want me to review any case authorities that you believe are critical to your evaluation of the case,

        U.S. District Court (Rev. 9/2001)
         Case 1:20-cv-03355-DLB Document 19 Filed 01/04/21 Page 2 of 2
Minor v. Family Dollar
January 4, 2021
Page 2



please identify. If you want me to review any exhibits or deposition excerpts, please attach a
copy to your letter.1

         In preparation for the conference, Plaintiff shall submit a written demand to the
Defendant no later than 10 business days prior to the conference. Defendant shall submit a
written offer to the Plaintiff no later than 5 business days prior to the conference. All exchanges
between the parties shall be via facsimile or e-mail, with a courtesy copy e-mailed to Chambers
at the time of the exchange. Failure to comply without justification may result in the
imposition of sanctions. The settlement conference process will be confidential and disclosure
of confidential dispute resolution communications is prohibited. See 28 U.S.C. § 652(d); Local
Rule 607.4.

        Notwithstanding the informal nature of this letter, it is an Order of the Court and the
Clerk is directed to docket it as such.

                                                                       Very truly yours,



                                                                               /s/
                                                                       Charles B. Day
                                                                       United States Magistrate Judge




          1
            Please note that the American Bar Association Standing Committee on Ethics and Professional Responsibility has
issued a Formal Opinion (No. 93-370) that precludes a lawyer, ABSENT INFORMED CLIENT CONSENT, from revealing to a
judge the limits of the lawyer’s settlement authority or the lawyer’s advice to the client regarding settlement. The opinion does
not preclude a judge, in seeking to facilitate a settlement, from inquiring into those matters. Therefore, please discuss these items
with your client before appearing for the settlement conference.


U.S. District Court (Rev. 9/2001)
